ORDER Sommer, C.J. This cause coming to be heard on the Respondents renewed motion to dismiss, due notice having been given, and this Court being fully informed finds: (1) That a claim for damages for personal injury arising from the same accident was filed both in the Court of Claims and the Industrial Commission by the Claimant. (2) That on March 26, 1993, an Industrial Commission arbitrator held that the Claimants injuries arose out of and in the course of the Claimants State employment, and an award was made. (3) That no petition for review was filed, and the time for filing such has now passed. (4) That the Workers’ Compensation Act, where it applies, is an exclusive remedy to recover damages for personal injury from an employer. 820 ILCS 305/5(a). (5) That since the Claimant’s injuries have been finally determined by the Industrial Commission without objection to arise out of an accident which occurred in the course of her State employment, a negligence action for these same injuries against the State is barred. Wills v. State (1982), 35 Ill. Ct. Cl. 381. It is therefore ordered that the Respondent’s motion to dismiss is granted and this claim is dismissed.